Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2009 Commission File Number: 001-31819 Gold Reserve Inc. (Exact name of registrant as specified in its charter) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨ No x If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Filed with this Form 6-K are the following, which are incorporated herein by reference: March 31, 2009 Interim Consolidated Financial Statements March 31, 2009 Managements Discussion and Analysis Chief Executive Officers Certification of Interim Filings Chief Financial Officers Certification of Interim Filings Forward Looking Statements Certain statements included herein constitute forward-looking statements that may state Gold Reserves or its managements intentions, hopes, beliefs, expectations or predictions for the future. In this report, forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management at this time, are inherently subject to significant business, economic and competitive uncertainties and contingencies. We caution that such forward-looking statements involve known and unknown risks, uncertainties and other risks that may cause the actual financial results, performance, or achievements of Gold Reserve to be materially different from our estimated future results, performance, or achievements expressed or implied by those forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation; the outcome of any potential proceedings under the Venezuelan legal system or before arbitration tribunals as provided in investment treaties entered into between Venezuela, Canada and Barbados to determine the compensation due to Gold Reserve in the event that Gold Reserve and the Venezuelan government do not reach an agreement regarding construction and operation of the Brisas project, or the Brisas project is transferred to the Venezuelan government and the parties do not reach agreement on compensation; concentration of operations and assets in Venezuela; corruption and uncertain legal enforcement; requests for improper payments; competition with companies that are not subject to or do not follow Canadian and U.S. laws and regulations; regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established laws, legal regimes, rules or processes); the ability to obtain, maintain or re-acquire the necessary permits or additional funding for the development of the Brisas project; the result or outcome of the trial regarding Rusoro Mining Ltd.s enjoined hostile takeover bid; significant differences or changes in any key findings or assumptions previously determined by us or our experts in conjunction with our 2005 bankable feasibility study (as updated or modified from time to time) due to actual results in our expected construction and production at the Brisas Project (including capital and operating cost estimates); the method and manner of our determination of reserves, risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); our dependence upon the abilities and continued participation of certain key employees; the prices, production levels and supply of and demand for gold and copper produced or held by Gold Reserve; the potential volatility of Gold Reserves Class A common shares; the price and value of Gold Reserves notes, including any conversion of notes into Gold Reserves Class A common shares; the prospects for exploration and development of projects by Gold Reserve; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of Gold Reserves forward-looking statements. Investors are cautioned not to put undue reliance on forward-looking statements. All subsequent written and oral forward-looking statements attributable to Gold Reserve or persons acting on its behalf are expressly qualified in their entirety by this notice. Gold Reserve disclaims any intent or obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of assumptions or factors, whether as a result of new information, future events or otherwise, subject to its disclosure obligations under applicable rules promulgated by the U.S. Securities and Exchange Commission (the SEC). In addition to being subject to a number of assumptions, forward-looking statements contained herein involve known and unknown risks, uncertainties and other factors that may cause actual results and developments to be materially different from those expressed or implied by such forward-looking statements, including the risks identified under Important Note for U.S. Investors Concerning Resource Calculations as well as the risks identified in the filings by Gold Reserve with the SEC and Canadian provincial securities regulatory authorities, including Gold Reserves annual information form for the year ended December 31, 2008, dated March 31, 2009, and Gold Reserves Annual Report on Form 20-F for the fiscal year ended December 31, 2008 filed with the SEC on March 31, 2009. (Signature page follows) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 14, 2009 GOLD RESERVE INC. (Registrant) By: s/Robert A. McGuinness Name: Robert A. McGuinness Title: Vice President  Finance & CFO EXHIBIT 99.1 March 31, 2009 Interim Consolidated Financial Statements GOLD RESERVE INC. March 31, 2009 Interim Consolidated Financial Statements U.S. Dollars (unaudited) CONSOLIDATED BALANCE SHEETS March 31, 2009 (unaudited) March 31, December 31, U.S. Dollars ASSETS Current Assets: Cash and cash equivalents (Note 3) $ 81,897,420 $ 91,550,167 Marketable securities (Note 6) Deposits, advances and other Total current assets Property, plant and equipment, net (Note 7) Restricted cash (Note 12) Prepaid and other Total assets $ 283,616,269 $ 287,614,514 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ 6,142,181 $ 8,134,708 Accrued interest Total current liabilities Convertible notes (Note 10) Minority interest in consolidated subsidiaries Total liabilities Measurement uncertainty (Note 1) Commitments (Note 12) SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value (Note 11) Equity component of convertible notes (Note 10) Less common shares held by affiliates Stock options Accumulated deficit Accumulated other comprehensive income KSOP debt Total shareholders' equity Total liabilities and shareholders' equity $ 283,616,269 $ 287,614,514 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2009 and 2008 (unaudited) U.S. Dollars (restated, Note 2) OTHER INCOME Interest $ 79,942 $ 1,196,606 Foreign currency gain (loss) (21,950) 297,583 Gain on extinguishment of debt 601,936  Loss on sale of marketable securities  (243,053) 659,928 1,251,136 EXPENSES General and administrative 1,136,304 2,149,422 Technical services 892,890 1,229,815 Takeover defense and litigation (Note 13) 2,032,112  Corporate communications 168,665 237,983 Legal and accounting 208,612 291,461 4,438,583 3,908,681 Net loss before tax and minority interest $ (3,778,655) $ (2,657,545) Minority interest (2,681) (10,071) Net loss before tax $ (3,781,336) $ (2,667,616) Income tax benefit (expense) 70,130 (191,161) Net loss for the period $ (3,711,206) $ (2,858,777) Net loss per share, basic and diluted $ (0.07) $ (0.05) Weighted average common shares outstanding 56,959,277 55,483,506 The accompanying notes are an integral part of the consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF DEFICIT For the Three Months Ended March 31, 2009 and 2008 (unaudited) U.S. Dollars Deficit, December 31, 2008 $ (100,180,541) Net loss for the period Deficit, March 31, 2009 $ (103,891,747) Deficit, December 31, 2007 (restated, Note 2) $ (80,454,420) Net loss for the period (restated, Note 2) Deficit, March 31, 2008 (restated, Note 2) $ (83,313,197) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2009 and 2008 (unaudited) U.S. Dollars (restated, Note 2) Net loss for the period $ (3,711,206) $ (2,858,777) Other comprehensive income (loss), net of tax: Unrealized gain (loss) on marketable securities Adjustment for realized losses included in net loss  Other comprehensive income (loss) Comprehensive loss for the period $ (3,576,381) $ (3,223,551) The accompanying notes are an integral part of the consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2009 and 2008 (unaudited) U.S. Dollars (restated, Note 2) Cash Flows from Operating Activities: Net loss for the period $ (3,711,206) $ (2,858,777) Adjustments to reconcile net loss to net cash used by operating activities: Stock option compensation 184,836 630,855 Depreciation 54,093 58,307 Gain on extinguishment of debt (601,936) Foreign currency (gain) loss 72,492 (396,272) Minority interest in net income of consolidated subsidiaries 2,681 10,071 Net loss (gain) on sale of marketable securities 243,053 Future income tax expense (benefit) (69,455) 187,914 Shares issued for compensation 392,025 233,983 Changes in non-cash working capital: Net increase in deposits and advances (620,911) (126,680) Net decrease in accounts payable and accrued expenses (2,004,097) (5,661,640) Net cash used in operating activities (6,301,478) (7,679,186) Cash Flows from Investing Activities: Proceeds from the sale of marketable securities 500,000 1,716,821 Purchase of marketable securities (500,000) (512,239) Purchase of property, plant and equipment (2,904,650) (5,998,197) Decrease in restricted cash  1,167,318 Other (31,365) (19,244) Net cash used in investing activities (2,936,015) (3,645,541) Cash Flows from Financing Activities: Net proceeds from the issuance of common shares  309,205 Extinguishment of convertible notes (415,254)  Net cash (used in) provided by financing activities (415,254) 309,205 Change in Cash and Cash Equivalents: Net decrease in cash and cash equivalents (9,652,747) (11,015,522) Cash and cash equivalents - beginning of period 91,550,167 94,680,576 Cash and cash equivalents - end of period $ 81,897,420 $ 83,665,054 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars 1. Basis of Presentation and Measurement Uncertainty The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in Canada for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in Canada for complete financial statements. In our opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Gold Reserve Inc. and subsidiaries (the Company, we, us, or our) as of March 31, 2009, and the results of operations and the cash flows for the three months ended March 31, 2009 and 2008. The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year. Except as noted in Note 2 below, these financial statements follow the same accounting policies and methods of their application as the most recent consolidated annual audited financial statements, and should be read in conjunction with the consolidated financial statements, including notes thereto, included in the 2008 annual report. At March 31, 2009, with the exception of cash and certain equipment in the manufacturing stage, nearly all of the Company's assets, including our primary mining asset, the Brisas Project, were located in Venezuela. Our operations in Venezuela are subject to the effects of changes in legal, tax and regulatory regimes, national and local political issues, labor and economic developments, unrest, currency and exchange controls, import/export restrictions, government bureaucracy, corruption and uncertain legal enforcement. In May 2008, the Company received notification from the Venezuelan Ministry of Environment of its decision to revoke the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase of the Brisas Project (the Authorization to Affect). As of the date of this report, the Company has not been able to confirm how the government wishes to proceed regarding the development of Brisas. Failure to obtain the Authorization to Affect or any future permit and/or authorization will result in the Company not being able to construct and operate Brisas. This issue or one or more of the other issues described herein or other factors beyond our control could adversely affect our operations and investment in Venezuela in the future. Managements capitalization of exploration and development costs and assumptions regarding the future recoverability of such costs are based on, among other things, the Companys estimate of current mineral reserves and resources which are based on engineering and geological estimates, estimated gold and copper prices, estimated plant construction and operating costs and the procurement of all necessary regulatory permits and approvals. In addition, the Company records amounts paid for value-added tax as a non-current asset based on the assumption that these amounts will be recoverable when the Brisas Project begins production. These assumptions and estimates could change in the future and this could affect the carrying value and the ultimate recoverability of the amounts recorded as property and mineral rights, capitalized exploration and development costs and other assets. The Company operates and files tax returns in a number of jurisdictions. The preparation of such tax filings requires considerable judgment and the use of assumptions. Accordingly, the amounts reported could vary in the future. 2. Restatement and New Accounting Policies The Company restated its March 31, 2008 financial statements due to the adoption of EIC 172, Income Statement Presentation of a Tax Loss Carryforward Recognized Following an Unrealized Gain in Other Comprehensive Income. This abstract provides guidance on whether the tax benefit of tax loss carryforwards consequent to the recording of unrealized gains in other comprehensive income, such as unrealized gains on available-for-sale securities, should be recognized in net income or in other comprehensive income. Upon adoption effective September 30, 2008, EIC 172 was applied retrospectively with restatement of prior periods from January 1, 2007 resulting in a reclassification $187,914 of income tax benefit from other comprehensive loss to net loss for the three months ended March 31, 2008. Accounting Policies adopted effective January 1, 2009: CICA Section 3064, Goodwill and Intangible Assets. This Section establishes standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The adoption of this standard did not have a material impact on the Companys financial statements. Future Accounting Policies: CICA Section 1582, Business Combinations. This Section replaces Section 1581 and applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. The Company is currently evaluating the impact of this Section on its financial statements. Page 5 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars CICA Section 1601, Consolidated Financial Statements. This section establishes standards for the preparation of consolidated financial statements and applies to financial reporting periods beginning on or after January 1, 2011. The Company is currently evaluating the impact of this Section on its financial statements. CICA Section 1602, Non-Controlling Interests. This section establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination and applies to financial reporting periods beginning on or after January 1, 2011. The Company is currently evaluating the impact of this Section on its financial statements. 3. Cash and Cash Equivalents March 31, December 31, 2009 2008 Bank deposits $ 75,491,094 $ 85,925,019 Money market funds 6,406,326 5,625,148 Total $81,897,420 $ 91,550,167 The above amounts exclude restricted cash of approximately $17.5 million as at March 31, 2009 and December 31, 2008. See Note 12, Commitments. At March 31, 2009 and December 31, 2008, the Company had approximately $224,000 and $205,000 respectively, in Venezuela and banks outside Canada and the U.S. 4. Financial Instruments The fair values as at March 31, 2009 and December 31, 2008 along with the carrying amounts shown on the consolidated balance sheets for each classification of financial instrument are as follows: March 31, 2009 December 31, 2008 Carrying Fair Carrying Fair Classification Amount Value Amount Value Cash and cash equivalents held for trading $ 81,897,420 $ 81,897,420 $ 91,550,167 $ 91,550,167 Restricted cash held for trading 17,509,672 17,509,672 17,509,672 17,509,672 Marketable securities available for sale 1,547,040 1,547,040 1,342,760 1,342,760 Derivative liability held for trading   1,442,635 1,442,635 A/P and accruals other financial liabilities 6,142,181 6,142,181 6,692,073 6,692,073 Accrued interest other financial liabilities 1,648,286 1,648,286 236,848 236,848 Convertible notes other financial liabilities 91,530,818 40,427,855 91,829,699 37,723,480 Fair value estimates for marketable securities are made at the balance sheet date by reference to published price quotations in active markets. At March 31, 2009 and December 31, 2008, the fair value of the convertible notes was estimated using an indicative valuation based on recent market information. The Company is exposed to various risks including credit risk, liquidity risk, currency risk and interest rate risk as described below: a) Credit risk is the risk that a counterparty will fail to meet its obligations to the Company. The Companys primary exposure to credit risk is through its cash and cash equivalents and restricted cash balances. The Company diversifies its cash holdings into major Canadian and U.S. financial institutions and corporations. b) Liquidity risk is the risk that an entity will encounter difficulty in meeting its obligations associated with its financial liabilities. The Company manages this risk by maintaining adequate cash balances through equity and debt offerings to meet its current and foreseeable obligations. The following table presents the Companys payments due on accounts payable and accrued expenses and its undiscounted interest and principal payments due on its convertible notes, based on the estimate that the term of the notes will end on June 15, 2012. If the notes were to reach their contractual maturity date of June 15, 2022, additional interest payments would amount to $56.3 million over the additional ten year term of the notes. Page 6 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars Payments due by Period Less than More Than Total 1 Year 1-3 Years 4-5 Years 5 Years A/P and accruals $ 6,142,181 $ 6,142,181    Interest 19,702,183 5,629,195 $ 11,258,390 $ 2,814,598  Principal 102,349,000   102,349,000  Total $ 128,193,364 $ 11,771,376 $ 11,258,390 $ 105,163,598  c) The Company is subject to currency risk mainly due to its operations in Venezuela. Transactions denominated in foreign currency are exposed to exchange rate fluctuations which have an impact on the statement of operations. The Companys cash, value added tax and other monetary assets and liabilities that are held in Venezuelan and Canadian currency are subject to fluctuations against the US dollar. A 10% weakening of those currencies against the US dollar would have increased the Companys net loss from the translation of foreign currency denominated financial instruments, for the three months ended March 31, 2009 and 2008, by the amounts shown below. 2009 2008 Venezuelan Bolívar $ 65,538 $ 87,649 Canadian dollar 8,671 9,897 Total $74,209 $97,546 The Company limits the amount of currency held in non-U.S dollar accounts, but does not actively use derivative instruments to limit its exposure to fluctuations in foreign currency rates. d) The Company is subject to the risk that changes in market interest rates will cause fluctuations in the fair values of its financial instruments. Cash and cash equivalents earn floating market rates of interest. Other current financial assets and liabilities are generally not exposed to this risk because of their immediate or short-term maturity. The interest rate on the Companys convertible notes is fixed and therefore the interest payments are not subject to changes in market rates of interest. e) The Company has certain contracts in which the amount payable is linked to the Companys share price. A 10% change in the Companys share price would result in an approximately $89,000 change in the amount payable. 5. Capital Management The capital structure of the Company consists of common shares and equity units, convertible notes, stock options, accumulated deficit, accumulated other comprehensive income and KSOP debt. The Companys objectives when managing its capital are to: a) maintain sufficient liquidity in order to meet financial obligations including the costs of developing mining projects and servicing debt; b) safeguard the Companys assets and its ability to continue as a going concern and c) maintain a capital structure that provides the flexibility to access additional sources of capital with minimal dilution to existing shareholders. The Company manages its capital consistent with the objectives stated above and makes adjustments to its capital structure based on economic conditions and the risk characteristics of the underlying assets. The Company is in compliance with the covenants of its convertible notes. There were no changes to the Companys capital management during 2009. Page 7 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars 6. Marketable securities March 31, December 31, 2009 2008 Fair value at beginning of year $ 1,342,760 $ 4,987,511 Acquisitions 500,000 3,262,239 Dispositions, at cost (500,000) (4,709,874) Realized loss on sale  243,053 Unrealized gain (loss) 204,280 (2,440,169) Fair value at balance sheet date $ 1,547,040 $ 1,342,760 The Companys marketable securities are classified as available-for-sale and are recorded at quoted market value with gains and losses recorded within other comprehensive income until realized. As of March 31, 2009 and December 31, 2008 marketable securities had a cost basis of $843,305. 7. Property, Plant and Equipment Accumulated Cost Depreciation Net March 31, 2009 United States Furniture and office equipment $ 497,909 $ (367,727) $ 130,182 Leasehold improvements 41,190 (35,633) 5,557 $ 539,099 $ (403,360) $ 135,739 Venezuela Property and mineral rights $ 11,252,335 $ 11,252,335 Capitalized exploration costs 117,885,720 117,885,720 Machinery and equipment deposits 49,879,918 49,879,918 Buildings 756,282 (380,056) 376,226 Furniture and office equipment 602,476 (528,765) 73,711 Transportation equipment 636,187 (446,338) 189,849 Machinery and equipment 548,963 (325,301) 223,662 181,561,881 (1,680,460) 179,881,421 Total $ 182,100,980 $ (2,083,820) $ 180,017,160 Page 8 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars Accumulated Cost Depreciation Net December 31, 2008 United States Furniture and office equipment $ 485,036 $ (355,924) $ 129,112 Leasehold improvements 35,633 (35,633)  $ 520,669 $ (391,557) $ 129,112 Venezuela Property and mineral rights $ 11,252,335 $ 11,252,335 Capitalized exploration costs 115,755,503 115,755,503 Machinery and equipment deposits 47,081,189 47,081,189 Buildings 756,282 (368,600) 387,682 Furniture and office equipment 602,476 (519,883) 82,593 Transportation equipment 636,187 (425,685) 210,502 Machinery and equipment 557,561 (323,999) 233,562 176,641,533 (1,638,167) 175,003,366 Total $ 177,162,202 $ (2,029,724) $ 175,132,478 Machinery and equipment deposits include amounts paid for infrastructure and milling equipment either in the manufacturing stage or being stored by the manufacturer pending delivery to the project site. 8. Geographic Segments Net Loss for the Three Months Ended March 31, 2009 and 2008 2008 2009 (restated, Note 2) US/Canada $ 3,037,681 $ 2,363,519 Venezuela 673,525 495,258 Consolidated $ 3,711,206 $ 2,858,777 Page 9 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars 9. Stock Based Compensation The Company has two equity incentive plans; the 1997 Equity Incentive Plan (last amended in March 2006, the 1997 Plan) and the 2008 Venezuelan Equity Incentive Plan (approved by the shareholders in June 2008, the Venezuelan Plan). Both plans permit the grants of stock options, stock appreciation rights and restricted stock, or any combination thereof, and each shall be 10% of the Companys outstanding shares, from time to time. The grants will be for terms up to ten years with vesting periods ranging from immediate to up to 3 years. As of March 31, 2009, there were a total of 48 participants in the plans. Insiders (officers and directors) of the Company and its subsidiaries are not eligible to participate in the Venezuelan Plan. Subsequent to shareholder approval in June 2008, 1,056,947 options previously granted to Venezuelan employees and consultants under the 1997 Plan were transferred to the Venezuelan Plan. The 1997 Plan remains available for insiders, employees and consultants of the Company. Combined share option transactions for the three months ended March 31, 2009 and 2008 are as follows: 2009 2008 Weighted Weighted Average Average Exercise Exercise Shares Price Shares Price Options outstanding at beginning of period 5,007,931 $ 3.18 4,445,139 $ 4.14 Options exercised   (162,133) 1.91 Options expired (75,000) 4.00   Options forfeited   (21,834) 4.50 Options granted 547,500 0.73   Options outstanding at end of period 5,480,431 2.93 4,261,172 4.23 Options exercisable at end of period 3,717,324 $ 3.69 3,039,059 $ 4.05 Options available for grant at end of period under 1997 plan 1,376,400 1,222,536 Options available for grant at end of period under Venezuelan plan 4,777,327  Price Price Range Range Exercise price at end of period $0.29 - $ 5.36 $ 0.72 - $ 5.45 Exercise price for exercisable shares $0.29 - $ 5.36 $ 0.72 - $ 5.45 The following table relates to stock options at March 31, 2009 Weighted Average Weighted Weighted Exercise Price Price Number Average Remaining Average Number of Exercisable Range Outstanding Contractual Life Exercise Price Exercisable Options $0.29 - $0.29 1,303,352 4.68 $0.29 434,442 $0.29 $0.73 - $1.89 1,024,000 3.34 $1.22 476,500 $1.78 $3.39 - $4.19 881,000 2.06 $3.97 881,000 $3.97 $4.22 - $4.62 476,500 2.50 $4.46 436,300 $4.48 $4.83 - $4.83 1,516,579 1.16 $4.83 1,210,082 $4.83 $5.07 - $5.36 279,000 2.67 $5.19 279,000 $5.19 $0.29 - $5.36 5,480,431 2.74 $2.93 3,717,324 $3.69 Page 10 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars The Company recorded compensation expense, during the three months ended March 31, 2009 and 2008, of $184,836 and $630,855, respectively, for stock options granted. During the three months ended March 31, 2009, 547,500 new options were granted. The fair value of options granted was calculated using the Black-Scholes model based on the following assumptions: Weighted average risk free interest rate 1.46% Expected life 4.6 years Expected volatility 120% Dividend yield nil In addition to the equity incentive plans, the Company also maintains the Gold Reserve Director and Employee Retention Plan. Units granted under the plan become fully vested and payable upon achievement of certain milestones related to the Brisas project or in the event of a change of control. Each Unit granted to a participant entitles such person to receive a cash payment equal to the fair market value of one Gold Reserve Class A Common Share (1) on the date the Unit was granted or (2) on the date any such participant becomes entitled to payment, whichever is greater. As of March 31, 2009, an aggregate of 1,732,500 unvested Units have been granted to directors, executive officers and affiliates of the Company and 315,000 Units have been granted to other participants. The value of these units, based on the grant date value of the Class A shares, was approximately $8.9 million. 10. Convertible Notes In May 2007, the Company issued $103,500,000 aggregate principal amount of its 5.50% Senior subordinated convertible notes. The notes are unsecured, bear interest at a rate of 5.50% annually, pay interest semi-annually in arrears and are due on June 15, 2022. The notes are convertible into Class A common shares of the Company at the initial conversion rate, subject to adjustment, of 132.626 shares per $1,000 principal amount (equivalent to a conversion price of $7.54) . Upon conversion, the Company will have the option, unless there has occurred and is then continuing an event of default under the Companys indenture, to deliver common shares, cash or a combination of common shares and cash for the notes surrendered. Canadian accounting standards require the Company to allocate the notes between their equity and debt component parts based on their respective fair values at the time of issuance. The liability component was computed by discounting the stream of future payments of interest and principal at the prevailing market rate for a similar liability that does not have an associated equity component. The equity portion of the notes was estimated using the residual value method at approximately $29 million, net of issuance costs. The fair value of the debt component is accreted to the face value of the notes using the effective interest rate method over the expected life of the notes, with the resulting charge recorded as interest expense. The expected life of the notes is an estimate and is subject to change, if warranted by facts and circumstances related to the potential early redemption of the notes by either the Company or the holders. Interest and accretion expense allocable to the qualifying cost of developing mining properties and to constructing new facilities is capitalized until assets are ready for their intended use. The Company capitalized interest and accretion expense totaling $2.0 million and $1.7 million, during the three months ended March 31, 2009 and 2008, respectively. At any time on or after June 16, 2010, and until June 15, 2012, the Company may redeem the notes, in whole or in part, for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest if the closing sale price of the Common Shares is equal to or greater than 150% of the conversion price then in effect and the closing price for the Companys Common Shares has remained above that price for at least twenty trading days in the period of thirty trading days preceding the Companys notice of redemption. Beginning on June 16, 2012, the Company may, at its option, redeem all or part of the notes for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest. The note holders have the option to require the Company to repurchase the notes on June 15, 2012, at a price equal to 100% of the principal amount of the notes plus accrued but unpaid interest. The Company may elect to satisfy its obligation to pay the repurchase price, in whole or in part, by delivering Common Shares. In the event of a change of control of the Company, the Company will be required to offer to repurchase the notes at a purchase price equal to 100% of the principal amount of the notes plus accrued but unpaid interest unless there has occurred and is continuing certain events of default under the Companys indenture. At December 31, 2008, the Company revised its estimate of the expected life of the notes to June 15, 2012 and adjusted the carrying value accordingly. The adjusted carrying value was calculated by computing the present value of the estimated future interest and principal payments at the original effective interest rate. As a result of this change, the carrying value of the notes increased by approximately $20.5 million with a corresponding increase in capitalized interest and accretion. Page 11 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2009 and 2008 (unaudited) Expressed in U.S. Dollars As of March 31, 2009, convertible notes with a face value of $1,151,000 had been converted for cash or repurchased by the Company. At March 31, 2009 and December 31, 2008, the fair value of the convertible notes was estimated to be $40.4 million and $37.7 million, respectively, based on recent market information 11. Common Shares and Equity Units During the three months ended March 31, 2009, the Company issued 551,500 shares at an average price of $0.71 per share as compensation. As of March 31, 2009, there were a total of 57,670,555 Class A and 500,236 Class B shares issued. During the three months ended March 31, 2008, the Company issued 162,133 shares at an average price of $1.91 per share upon exercise of stock options, and 42,875 shares at an average price of $5.46 per share were issued as compensation. 12. Commitments In mid 2007, we commenced procurement efforts with the assistance of SNC-Lavalin and placed orders for the gyratory crusher, pebble crushers, SAG and ball mills and related processing equipment, mill motors, and other equipment for the Brisas Project. In November 2008, we sold a portion of this equipment recovering $19.2 million in deposits and reducing our future commitment by $21.9 million while incurring a $1.3 million loss as a result of changes in foreign currency exchange rates. As of March 31, 2009, the Company has equipment commitments totaling $73.8 million and has made payments on these orders of $48.0 million. In connection with a portion of these commitments, the Company opened an irrevocable standby letter of credit with a Canadian chartered bank providing security on the performance of obligations. As of March 31, 2009 and December 31, 2008, the Company had restricted cash of $17.5 million as required by this letter of credit. 13. Takeover Defense and Litigation On December 15, 2008, Rusoro Mining Ltd. (Rusoro) commenced an unsolicited offer to acquire all of the outstanding shares and equity units of the Company in consideration for three shares of Rusoro for each Company share or equity unit. On December 16, 2008, the Company filed an action in the Ontario Superior Court of Justice against Rusoro and Endeavour Financial International Corporation ("Endeavour") seeking an injunction restraining Rusoro and Endeavour from proceeding with Rusoros unsolicited offer, significant monetary damages, and various other items. On February 10, 2009, the Ontario Superior Court of Justice granted an interlocutory injunction restraining Rusoro from proceeding with any hostile takeover bid to acquire the shares of the Company until the conclusion and disposition at trial of the action commenced by the Company. The injunction was granted by the Court following a motion by the Company on the basis that Rusoro had access to or benefited from the use of the Companys confidential information as a result of Rusoros relationship with Endeavour. The Court also issued an interlocutory injunction restraining Endeavour from having any involvement with a hostile takeover bid for the Company. The Court further required that Rusoro, Endeavour and their agents return to the Company both all the confidential information of the Company and also anything produced from that confidential information and pay the court costs. Following the issuance of the interlocutory injunctions, Rusoro withdrew its unsolicited offer to acquire the outstanding shares and equity units of the Company. On February 15, 2009, Rusoro and Endeavour both served a motion with the Ontario Superior Court of Justice seeking permission to appeal to the Divisional Court the February 10, 2009 order that was granted against them. The Company opposed these motions which were heard in Toronto on April 2, 2009. On April 6, 2009 the permission to appeal was denied. The legal action commenced December 16, 2008 by the Company is ongoing. Rusoro has filed a counterclaim against the Company for, among other things, damages of Cdn $102.5 million allegedly arising from the Companys successful motion for an interlocutory injunction. Costs associated with the takeover defense and litigation amounted to $2.0 million and $5.4 million in 2009 and 2008, respectively. A portion of these costs relates to contracts which require payment based on the consideration paid to the Company in the event of a transaction or, in the event of a successful defense, the consideration that would have been paid had a transaction been completed. These contracts are considered to be derivative instruments or to contain embedded derivatives because the amounts payable are linked to the Companys share price and accordingly they are accounted for at fair value with unrealized gains and losses recorded in income until completion of the terms of the contracts. Page 12 EXHIBIT 99.2 March 31, 2009 Managements Discussion and Analysis GOLD RESERVE INC. March 31, 2009 Managements Discussion and Analysis U.S. Dollars (unaudited) Unless stated otherwise all references to US$, $ or dollars in this report are references to United States dollars and references to Cdn$ are to Canadian dollars. Page 13 Operations Overview BRISAS PROJECT The Company is engaged in the business of exploration and development of mining projects and has focused the majority of its management and financial resources on its most significant asset, the Brisas gold and copper project (Brisas Project, Brisas or the Brisas Property), and to a lesser extent the exploration of its Choco 5 property, both located in Bolivar State of the Bolivarian Republic of Venezuela ("Venezuela"). Historically we have financed the Companys operations through the sale of common stock, other equity securities and convertible debt. Our Brisas gold and copper project (Brisas), is located in the Kilometre 88 mining district of the State of Bolivar in south-eastern Venezuela.
